DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiya et al (U.S. Patent Application Publication No. 2009/0225472), hereinafter “Sumiya”.
	With respect to Claim 1, Sumiya, Figures 1-7, teaches a recording tape cartridge 12 comprising: 
a case 16,18 that accommodates a reel 14 on which a recording tape T is wound and includes a reference surface 48 that serves as a reference in an axial direction of the reel in a case where the case is loaded into a drive device; 
noncontact communication mediums M,P (IC chip within P)  on which individual information is recorded, the noncontact communication mediums being accommodated in the case 18 (See Figure 7) in a state where at least two noncontact (P is sealed therefore in noncontact position) communication mediums overlap each other and having a plate shape; and
 a supporting portion 76,78 that is formed in the case and supports the noncontact communication mediums such that the noncontact communication mediums are disposed while being inclined with respect to the reference surface at an angle of approximately 45 degrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya as applied to Claim 1 above, and further in view of Asano (U.S. Patent Application Publication No. 2006/0026623).
With respect to Claim 5, Sumiya is advanced above.
Sumiya teaches all the elements of the cartridge except for the at least two noncontact communication mediums are the same as each other in dimension and shape.
However, Asano, Figures 1 and 2, teaches at least two noncontact communication mediums are the same as each other in dimension and shape.
It would have been obvious to one of ordinary skill in the art to provide two noncontact communication mediums to be the same as each other in dimension and shape, as taught by Asano, because it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the noncontact communication mediums of Sumiya as specified in Claim 5 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions and determine which communication mediums are necessary for a particular use.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 2-3 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the recording tape cartridge set forth including wherein a swollen portion, in which an IC chip is sealed, is provided on one end portion side in a longitudinal direction on one surface of the noncontact communication medium, and two noncontact communication mediums overlap each other with the one surface and the swollen portion facing each other.
None of the prior art teach or suggest two noncontact communication mediums overlap each other with the one surface and the swollen portion facing each other as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the recording tape cartridge in the manner required by the claims.
Claim 4 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the recording tape cartridge set forth including wherein two noncontact communication mediums overlap each other while being partially offset from each other in a direction at an angle of approximately 45 degrees
None of the prior art teach or suggest two noncontact communication mediums overlap each other while being partially offset from each other in a direction at an angle of approximately 45 degrees as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the recording tape cartridge in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654